l)ISMISS;   Opinion issue4i   December 21. 2012.




                                                 In The
                                  Etitirt tif pra1
                          WiitI! Jitrirt uf axa at                    1tai
                                          No. 05- 12-00651-CV


                                    LINDA YOUNG, Appellant

                                                   V.
            GOLFING GREEN HOMEOWNERS ASSOCIATION. INC. Appell
                                                              ee

                           On Appeal from the County Court at Law
                                  Kaufman County, Texas
                              Trial Court Cause No. 76706-CC


                                MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore. and Myers
                                  Opinion By Justice Fillmore


        Subject to a few mostly statutory exceptions not applicable here, appella
                                                                                  te courts have
jurisdiction only over appeals taken from final judgments that dispos
                                                                      e of all pending parties and
claims in the record. See Lehniann   ‘.   Hcir-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). In this

appeal. Linda Young challenges an order granting an interlocutory surnma
                                                                         ryjudgment. to the Golfing
Green Homeowners Association, Inc. on its claims against Young. The
                                                                    order indicates the trial court
found Young to be in violation of certain provisions of the neighborhood
                                                                         s declaration of covenants
and rules of conduct and, as requested by Golfing Green, granted perman
                                                                        ent injunctive relief
requiring, among other things, that Young make certain permanent
                                                                 changes to her premises. The
interlocutory order, however, does not provide a date by which Young
                                                                     must comply, specifically
states it does not dispose of Young’s counterclaims against Golfing
                                                                    Green, and “jdjecree{sI” that
 Golfing Green “shall ha\ e all                    rits of execuLion and other processes necessary to enforce this

 judement when came becomes final.”

             At ,ur direction. the parties filed briefs           idressing our jurisdiction over the order. Young

 contends in her brief that we have jurisdiction because the summary judgment dispos
                                                                                     ed of all of
 Golfing Green’s claims, including a claiiri for permanent injunctive relief. Golfing Green counte
                                                                                                   rs

 we do not have juri.sdictioii because Young’s counterclaims remain pending. We agree with
                                                                                           Golfing
 Greeii Alihouh it grants permanent injunctive relict, the interlocutory summary
         .

                                                                                 judgment order

 [ails to expressly dispose of oungs couiiterclaiins and makes enforcement of the injunc
                                                                                         tive relief

granted dependent on the disposition of oung’s counterclaims. A summary judgm
                                                                              ent that fails to

dispose of all claims, even if it grants a permanent injunction, is interlocutory and unappe
                                                                                             alable.

See City a! Beaumont v. Gui/Ion’, 751 S.W.2d 491,492 (Tex. 1988) (per euriam); Aloe Vera
                                                                                         ojAm.,

Inc. c. CIC Cosmetics               Iii!’!   Corp., 5 17 S.W.2d 433. 435 (Tex. Civ. App.—Dallas 1974, no writ).

             In concluding we lack jurisdiction over this appeal, we distinguish the facts before us from

the facts in Qwest Communications Corp. c.AT& TCorp.. 24 S.W.3d 334 (Tex. 2000) (per
                                                                                     euriam).

In Qwest, the trial court entered an order restricting Qwest’s activities in the United
                                                                                        States for a

period of three years. The court of appeals dismissed Qwest’ s interlocutory appeal of the
                                                                                           order,

concluding the order did not meet the “traditional requirements”                of a temporary injunction because


it did not preserve the status quo. require a bond, set a trial date, or require the clerk to issue
                                                                                                    a writ

of injunction and because the order’s duration was not limited until final judgment or further
                                                                                               order

of   the court. Id. at 335. Reversing the court of appeals’ judgment, the supreme court concluded that

“Iblecause the trial court’s order place[dI restrictions on Qwest and Iwasi made effective

immediately       so    that it operaterdi during the pendency of the suit, it function[edl as      a   temporary

injunction.”     1(1.   at   337.
        1 lere, ‘oung did not tile a notice ol accelerated appeal and does not argue the injunc
                                                                                                tive

rel id ranted. though relerred u) as ‘permanent’ by the trial court, is temporary
                                                                                  and coiilers
 unsdict ion upon us pursuant to st.c lion 5 I ( ) I 4( a )(4   Additionally, the complained—of order

lollowed a hearing on a motion for summary judgment and         Was   not based on any pleadmgs seeking

temporary injunctive relief. In fact, Golfing Green never sought temporary injunctive relief.
                                                                                              Finally,
the summary judgment order does not contain a date by which Young must compl
                                                                             y with the

pennandlit injunction or provide an enlorcemeni mechanism br non—compliance until
                                                                                  following
disposition of Young’s counterclaims.

        Accordingly. we dismiss the appeal for lack of jurisdiction .
                                                                    (’L’ Tux. R. APP. P. 42.3(a).
                                                                    5




                                                          ROBERT M. FILLMORE
                                                          JUSTICE


120651 F.P05




                                                  —3—
                                Q!niirt uf Appia1a
                        fiftI! JiIrirt Lii ixa at DaI1L!

                                      JUDGMENT
LINDA YOUNG, Appellant                             Appeal from the County Court at Law of
                                                   Kauhnan County. Texas. (Tr.Ct.No. 76706
No, 05 1 2M065 I CV          V.                    CC),
                                                   Opinion delivered Lw Justice Fillmore.
(IOLFIN(i GREEN HOMEOWNERS                         Justices Moseley and Myers participating.
ASSOCIATION, INC., Appellee

        In accordance with this Court’s opinion of this date, we I)ISMISS the appeal. We ORDE
                                                                                              R
that appellee Golfing Green Homeowners Association, Inc. recover its costs of this appeal
                                                                                           from
appellant Linda Young.



Judgment entered December 21, 2012.

                                                             I




                                                  ROBERT M. FILLMORE
                                                  JUSTICE